I concur in the result. The court charged the jury: "Now the claim of the plaintiff is that the wrongful act of the New York, Ontario and Western Railway Company, which caused the death of Mr. Potter, was its failure to erect the ladder in this coal pocket in which he was working at the time originally in a reasonably safe condition for the use for which it was intended, and also their failure to maintain that ladder in a reasonably safe condition for use, and unless you find that fact to be true there cannot be any recovery for the plaintiff in this case." *Page 496 
There is no evidence that the ladder was not constructed originally in a proper way or that it afterwards became out of repair before the day of the accident, June 7, 1928. In fact, all the evidence shows that the men using the ladder on the day of the accident found it safe and noticed no defects. At the time the deceased fell the ladder had pulled away from its fastenings evidently causing the accident. No notice of any loose or defective condition came to the knowledge of the owner or lessee either actually or constructively.
For these reasons I am for affirmance.
POUND, Ch. J., O'BRIEN and CROUCH, JJ., concur with KELLOGG, J.; CRANE, J., concurs in result in memorandum; LEHMAN, J., concurs in result; HUBBS, J., not sitting.
Ordered accordingly. *Page 497